 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   REGINALD R. THOMAS,                          1:17-cv-01592-AWI-GSA-PC
12                 Plaintiff,                     ORDER ON FINDINGS AND
                                                  RECOMMENDATIONS
13         vs.                                    (ECF No. 17.)
14   ANDRE MATEVOUSIAN, et al.,                   ORDER DISMISSING CASE, WITH
                                                  PREJUDICE, FOR FAILURE TO STATE A
15               Defendants.                      CLAIM UNDER BIVENS
                                                  (ECF No. 16.)
16
                                                  ORDER DIRECTING CLERK TO CLOSE
17                                                CASE
18

19

20
            Reginald R. Thomas (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
21
     pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388
22
     (1971). The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
23
     636(b)(1)(B) and Local Rule 302.
24
            On October 18, 2018, findings and recommendations were entered, recommending that
25
     this action be dismissed based on Plaintiff’s failure to state a claim upon which relief may be
26
     granted under Bivens. (ECF No. 17.) On December 11, 2018, Plaintiff filed objections to the
27
     findings and recommendations. (ECF No. 20.)
28


                                                     1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   including Plaintiff’s objections, the court finds the findings and recommendations to be
 4   supported by the record and proper analysis as to Plaintiff’s First and Fifth Amendment claims
 5   under Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971), as well as to the emotional distress
 6   and attorney’s fees issues. However, as to Plaintiff’s Eighth Amendment “conditions of
 7   confinement” claim, the Court will reach the same result, but for a different reason.
 8          Plaintiff asserted in his complaint that he was denied basic supplies such as soap,
 9   toothpaste, deodorant, razors, shampoo, writing paper, and envelopes, for more than forty days,
10   despite several requests to defendants Lyons, Padgett, and Copus. The Magistrate Judge
11   properly characterized Plaintiff’s Eighth Amendment claim as a “conditions of confinement”
12   claim. However, the Magistrate Judge then found that this claim was similar to the Eighth
13   Amendment claim raised in Carlson v. Green, 446 U.S. 14 (1980) (Eighth Amendment Cruel
14   and Unusual Punishments Clause for failure to provide adequate medical treatment). Given the
15   recent pronouncements from the U.S. Supreme Court, the Court questions this approach.
16          As the Magistrate Judge noted for Plaintiff’s First and Fifth Amendment Bivens claims,
17   when a Bivens case differs “in a meaningful way from previous Bivens cases decided by [the
18   Supreme] Court [i.e., Bivens, Davis and Carlson], then the context is new.” Ziglar v. Abbasi,
19   137 S.Ct. 1843, 1857 (2017).
20
            A case might differ in a meaningful way because of the rank of the officers
21          involved; the constitutional right at issue; the generality or specificity of the
            official action; the extent of judicial guidance as to how an officer should respond
22          to the problem or emergency to be confronted; the statutory or other legal
            mandate under which the officer was operating; the risk of disruptive intrusion by
23
            the Judiciary into the functioning of other branches; or the presence of potential
24          special factors that previous Bivens cases did not consider.

25   Id. at 1859-60. Even if a case has “significant parallels” to one of the three previously

26   recognized Bivens claim, and would only be a “modest extension,” it would still arise in a new

27   context. Id. at 1864. Plaintiff’s Eighth Amendment claim, while arising under the cruel and

28   unusual punishment clause, concerns conditions of confinement and not, as was the case in

                                                     2
 1   Carlson, inadequate medical care. See Winstead v. Matevousian, 2018 WL 2021040, at *3
 2   (E.D. Cal. May 1, 2018) (analyzing special factors and declining to expand a Bivens remedy
 3   under the Eighth Amendment for “claims arising out of an inmate assault, threats by officers,
 4   removal of mattress and deliberate indifference to those actions”); Mercer v. Matevousian,
 5   2018 WL 4859312, *3 (E.D. Cal. Oct 5, 2018) (“Plaintiff’s allegations are properly
 6   characterized as a conditions of confinement claim, which differs from [the Carlson] claim for
 7   failure to provide medical care or treatment.”).
 8            Given that Plaintiff’s “conditions of confinement” claim presents a new context, the
 9   Court is to consider the same “special factors” the Magistrate Judge considered as to Plaintiff’s
10   First and Fifth Amendment claims under Bivens. The Court finds the same logic counseling
11   against extension of Bivens for those claims—the existence of the PLRA and absence of
12   Congressional action—similarly applicable to Plaintiff’s Eighth Amendment. Thus, Plaintiff’s
13   Eighth Amendment “conditions of confinement” claim under Bivens must be dismissed with
14   prejudice.1
15
     1
16     In the past year, courts in this District has dismissed multiple Bivens claims by prisoners pursuant to the
     Magistrate Judge’s logic—that Congress’s actions surrounding the Prison Litigation Reform Act “suggests
17   Congress chose not to extend the Carlson damages remedy to cases involving other types of prisoner
     mistreatment.” Mercer, 2018 WL 4859312 at *3 (quoting dicta from Ziglar, 137 S.Ct. at 1865). The Court notes
18   a significant split on this issue between the Eastern and Central Districts in California regarding prisoners’ access
     to Bivens, and also notes that many of these cases are currently on appeal at the Ninth Circuit. Cf. Mercer, 2018
19   WL 4859312 (finding PLRA precludes prisoner’s Eighth Amendment “conditions of confinement” claim);
     Buenrostro v Fajardo, 2017 WL 6033469 (E.D. Cal. December 5, 2017) (finding PLRA precludes prisoner’s Fifth
20   Amendment due process and First Amendment retaliation claims); Hunt v Matevousian, 336 F.Supp.3d 1159 (E.D.
     Cal. 2018) (finding PLRA precludes prisoner’s Fifth Amendment due process and Eighth Amendment excessive
21   force claim); Pitts v. Matevousian, 2018 WL 3388413 (E.D. Cal. July 10, 2018) (finding grievance procedures
     under PLRA preclude prisoner’s First Amendment retaliation claim); Reid v. US , 2018 WL 1588264 (E.D. Cal.
22   April 2, 2018) (finding PLRA precludes prisoner’s First Amendment retaliation claims); Stratmon v. Morris, 2018
     WL 3388406 (E.D. Cal July 10, 2018) (finding grievance procedures under PLRA preclude prisoner’s First
23   Amendment interference with mail claim); Winstead, 2018 WL 2021040 (finding PLRA precludes prisoner’s First
     Amendment retaliation and access-to-courts claims and Eighth Amendment failure to protect and excessive force
24   claims); with Jerra v. United States, 2018 WL 1605563 (C.D. Cal March 29, 2018) (finding neither BOP
     administrative remedies, potential for injunctive relief, potential claim under the Federal Tort Claims Act, nor state
25   tort law did not preclude prisoner’s Eighth Amendment excessive force or First Amendment retaliation claim);
     McLean v. Gutierrez, 2017 WL 6887309 (C.D. Cal August 28, 2017) (prisoner’s Eighth Amendment excessive
26   force claim allowed to proceed because, inter alia, PLRA dealt with high-level policies and claim was “simple
     question of whether federal official applied excessive force . . . .”); Moneyham v. United States, 2018 WL 3814586
27   (C.D. Cal. May 31, 2018) (“[W]hile Congress’s passage of the PLRA in 1995 may be indicative of the legislative
     branch’s implicit determination not to allow damages as a remedy for prisoner mistreatment cases beyond Carlson,
28   the PLRA ‘itself does not provide a standalone damages remedy against federal jailers.’ Ziglar, 137 S.Ct. at 1865.
     Thus, the Court cannot conclude the PLRA suggests Congress chose not to extend the Carlson damages remedy to

                                                               3
 1            Accordingly, THE COURT HEREBY ORDERS that:
 2            1.       The Findings and Recommendations issued by the Magistrate Judge on October
 3                     18, 2018, are ADOPTED in part and MODIFIED in part, as stated in this Order;
 4            2.       This action is dismissed, with prejudice, based on Plaintiff’s failure to state a
 5                     claim upon which relief may be granted under Bivens;
 6            3.       This dismissal is subject to the “three-strikes” provision set forth in 28 U.S.C.
 7                     § 1915(g). Silva v. Vittorio, 658 F.3d 1090, 1098 (9th Cir. 2011); and
 8            4.       The Clerk of Court is directed to close this case.
 9
     IT IS SO ORDERED.
10

11   Dated: January 18, 2019
                                                         SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     cases involving other types of prisoner mistreatment.”); but see also Lineberry v. Johnson, 2018 WL 4232907
26   (S.D. W.Va. August 10, 2018) (analyzing prisoner’s Eighth Amendment excessive force claim under Bivens,
     finding it analogous to Carlton, and commenting that even if the claim is a “new context,” no alternative remedies
27   or special factors counseled hesitation to expanding Bivens—given that the BOP’s administrative remedy would
     provide no relief, the FTCA has been construed as a remedy parallel to Bivens, an injunction would not remedy
28   past conduct, the PLRA merely intended to reduce the quantity but improve the quality of prisoner litigation, and
     the allowance of an excessive force claim under Bivens would not overly burden federal courts).

                                                             4
